1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the receipt and entry of the amendment filed on 02/09/2022. 
	In the 11/09/2021 Non-Final office action, claims 1 and 42-60 were pending and claims 1 and 42-60 were rejected.  
	In Applicant’s 02/09/2022 Remarks and Amendment, claims 1 and 42-60 were pending and claim 61-75 were added. 
	Claims 1 and 42-75 remain pending. 

Remarks and Amendments
Claims 1 and 42-60 were rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s arguments/remarks on 02/09/2022 were sufficient to overcome this rejection and which is hereby withdrawn. 

Claims 1 and 42-60 were rejected under 35 USC 103 as being unpatentable over Ghelani et al. (IN 201201516 I3 DWPI Abstract) in view of Ganesan (“Protective Effect of Withania somnifera and Cardiospermum halicacabum Extracts Against Collagenolytic Degradation of Collagen”) Applied Biochemistry and Biotechnology 165, 1075-1091 (“Traditional uses, phytochemistry and pharmacological profile of Bambusa arudinacea Retz”) TANG/www.e-tang.org 2013/Volume 3/Issue 3/e20 pages 1-6), Gokaraju (US 20170290875), Rueda (US 20060246115) and Kapadia (US 20160296582).  Applicant’s arguments/remarks on 02/09/2022 were sufficient to overcome this rejection and which is hereby withdrawn. 

Conclusion
	Claims 1 and 42-75 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655